Zane, C. J.:
This is an action on a contract, in which, as alleged, the defendant acknowledged the receipt of $500 as haying been delivered to him by the plaintiff, and out of it he undertook to pay the taxes for 1890 on certain real estate, and one half of the rent of said premises for February of that year to one E. D. Swan, and to repay the remainder to the plaintiff in five' days from March 3d of the same year. It is also alleged in the complaint that the defendant did not pay of the taxes more than $48.75, and to Swan more than $105, and that there was due the plaintiff $346.25. Judgment was demanded for that amount *368and interest. To the complaint the defendant demurred, on the ground that the facts stated in it did not constitute. a cause of action, and also on the grounds that it was ambiguous,- unintelligible, and uncertain, because it did not show what taxes defendant was to- pay. The demurrer was overruled by the court, and the defendant elected to stand by his demurrer, and judgment was rendered against the defendant as prayed. While the facts that constitute the cause of action were not stated in their logical order, and with that clearness and precision that they might have been, we think they show a cause of action, and that the meaning of them as set forth is not so obscure, conflicting, or doubtful as to authorize us to declare the complaint ambiguous, unintelligible, and uncertain. The judgment of the court below is affirmed.
BlackbuRN, J., and MINER, J., concurred.